DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: EP2363734	Eick et al.	2011-09-07
D2: US5031718	Peavey		1991-07-16
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 1, the D1 reference discloses the utilization of a vibratory source for generating seismic signals (Abstract), the vibratory source comprising: a baseplate (330); and a lift and hydraulic actuator system configured to actuate the baseplate to impart seismic waves into the ground, wherein the baseplate (330) includes plural individual plates (338) for contacting the ground (column 6, lines 40-50). 
With regards to claims 2 and 13, the D1 reference discloses the baseplate (330) further includes: a support structure (337) that is directly connected to the plural individual plates (338) to directly contact the ground (column 6, lines 40-50).
 With regards to claims 3, 14, and 17, the D1 reference discloses the support structure (337) includes plural support members (361), each support member corresponding to a single individual plate (338) of the plural individual plates (FIG. 3B).
 With regards to claims 4-7, 11, 15, and 18-20, the D1 reference discloses the utilization of welding (¶ 0045).
With regards to claim 8, the D1 reference discloses a groove between (FIGS. 3A & 3B) adjacent individual plates (338) of the plural individual plates. 
With regards to claim 10, the D1 reference discloses there are no hole (FIGS. 3A & 3B) into any of the plural individual plates (338).
With regards to claims 12 and 16, the D1 reference discloses the utilization of I-beams (¶ 0037).
Claims 1-3, 9, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.  
With regards to claim 1, the D2 reference discloses the utilization of a vibratory source for generating seismic signals (Abstract), the vibratory source comprising: a baseplate (28); and a lift and hydraulic actuator system configured to actuate the baseplate to impart seismic waves into the ground, wherein the baseplate (28) includes plural (FIG. 4) individual plates (28) for contacting the ground (19). 
With regards to claims 2 and 13, the D2 reference discloses the baseplate (28) further includes: a support structure (23a & 29) that is directly connected (FIG. 4) to the plural individual plates (28).
With regards to claims 3, 14, and 17, the D2 reference discloses the support structure (23a & 29) includes plural support members (29), each support member (29) corresponding to a single individual plate (28) of the plural individual plates (FIG. 4).
 With regards to claim 9, the D2 reference discloses there is no space between (FIG. 4) adjacent individual plates (28) of the plural individual plates.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645